Exhibit 10.3

IMMERSION CORPORATION

AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE

IMMERSION CORPORATION 2011 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Immersion Corporation
(the “Company”) 2011 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.

4. Non-Transferability of RSUs. The RSUs and any interest therein shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of.

5. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.

6. Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the settlement of the RSUs. Except as provided by
the preceding sentence, a certificate for the Shares as to which the RSUs are
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

7. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the Fair Market
Value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.

8. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.

By Participant’s signature and the signature of the Company’s representative on
the Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice



--------------------------------------------------------------------------------

and this Agreement. Participant has reviewed the Plan, the Notice and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address.

9. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

11. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

12 Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.

 

2